DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 
Allowable Subject Matter
3.	Claims 1,2, 4-9,11-16,18-20 are allowed.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Sakaguchi discloses a method for use in a storage system, the storage system including a source system that is coupled to a target system via a communications network (e.g., communication network … storage system 1 as a copy source of the data is referred to as a primary site 1a, and the storage system 1 as a copy destination of the data is referred to as a secondary site 1b, para 0031), the method comprising:



For claim 1, the prior art does not discloses the following limitations when viewed in combination with the other recited limitations:
the source system being arranged to store… more snapshots… respective cycle numbers… (i)… and (ii) … target system;
detecting … synchronous replication;
in response to the first event…., wherein transitioning … includes: identifying … and deleting …. Snapset;
detecting … again meets the constraint; and
in response to the second event, … asynchronous replication, 
wherein the asynchronous… of source snapsets.

Claims 2, 4-7 are allowable based on dependency from claim 1.

Claim 8.    Sakaguchi discloses An apparatus (e.g., communication network … storage system 1 as a copy source of the data is referred to as a primary site 1a, and the storage system 1 as a copy destination of the data is referred to as a secondary site 1b, para 0031),  comprising:

a memory (e.g., memory, 0026), and

at least one processor operatively coupled to the memory, the at least one processor being configured to perform the operations of (e.g., microprocessor, para 0026):



For claim 8, the prior art does not discloses the following limitations when viewed in combination with the other recited limitations:
the source system being arranged to store… more snapshots… respective cycle numbers… (i)… and (ii) … target system;
detecting … synchronous replication;
in response to the first event…., wherein transitioning … includes: identifying … and deleting …. snapset;
detecting … again meets the constraint; and
in response to the second event, … asynchronous replication, 
wherein the asynchronous… of source snapsets.

Claims 9, 11-14 are allowable based on dependency from claim 8.

Claim 15.    Sakaguchi discloses A non-transitory computer-readable storage medium that is configured to store one or more processor-executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of (e.g., the program is executed by the microprocessor so as to execute predetermined processing by using memory and a communication interface, para 0026):

transitioning the storage system into a first state, the first state including a state in which the source system performs synchronous replication (e.g., In S801, the program determines whether the current mode of the target pair VOLs is the synchronous mode, para 0090 Fig. 4);


the source system being arranged to store… more snapshots… respective cycle numbers… (i)… and (ii) … target system;
detecting … synchronous replication;
in response to the first event…., wherein transitioning … includes: identifying … and deleting …. snapset;
detecting … again meets the constraint; and
in response to the second event, … asynchronous replication, 
wherein the asynchronous… of source snapsets.

Claims 16, 18-20 are allowable based on dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135